Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 6/28/2021 in which Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the compensation capacitor in the pixel circuit of Figure 6 despite it being shown in a plan view in Figure 5A as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0005585 to Kim et al (“Kim 1”) in view of U.S. Patent Publication 2020/0106033 to Kim et al (“Kim 2”).
As to Claim 1, Kim 1 teaches a display panel, comprising: a display area comprising: a plurality of rows of pixels, and scan signal lines connected with the plurality of rows of pixels (display having a substrate SUB, see ¶ 0080; the substrate SUB includes a plurality of regions, see ¶ 0081; the first to third regions A1, A2 and A3 may include pixel regions PXA1, PXA2 and PXA3...the pixel regions PXA are regions in which pixels PXL for displaying images are located, see ¶ 0085; The first pixels PXL1 are located in the first pixel region PXA1. The first pixels PXL1 may be connected to first scan lines S11 to S1n...The second pixels PL2 are located in the second pixel region PXA2. The second pixels PXL2 are connected to second scan lines S21 and S22...The third pixels PXL3 are located in the third pixel region PXA3 defined by third scan lines S31 and S32, see ¶ 0133-0134, 0136), wherein: 
the display area comprises: a first display area and a second display area, and a number of pixels in a row of pixels in the second display area is smaller than a number of pixels in a row of pixels in the first display area (The second region A2 may have a smaller area than the first region A1. The second region A2 may include a second pixel region PXA2...the second pixel region PXA2 [second display area] may have a second width W2 that is smaller than a first width W1 of the first region A1. The second pixel region PXA2 may have a length L2 that is smaller than a first length L1 of the first region A1, see ¶ 0094-0095; in the second region A2 and the third region A3, the number of second pixels PXL2 and third pixels PXL3 may be changed depending on rows...The number of second pixels PXL2 and third pixels PXL3, which are arranged on the row, may be decreased as the length of the row is shortened, see ¶ 0109. Figure 1 illustrates a second display area, PXA2, having a smaller number of pixels than a first display area, PXA1); and 
in the second display area: at least one of the scan signal lines connected with the plurality of rows of pixels is connected with a compensation capacitor (in order to compensate for a difference in load value between scan lines in a first pixel region PXA1 and a second pixel region PXA2...the dummy unit DMP1 may be provided in a second peripheral region PPA2 corresponding to the second pixel region PXA2 , see ¶ 0241; dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Fig. 15), 
Kim 1 does not expressly disclose wherein the compensation capacitor is located inside a pixel.  
Kim 2 teaches wherein the compensation capacitor is located inside a pixel (purpose of the second capacitor C2 is to compensate for a drop in the voltage in the display device 1000 and the second capacitor C2 is formed between the first capacitor electrode CE1 of the first capacitor C1 and the second scan line SCn...the second capacitor C2 compensates for changes in the voltage level of the current scan signal, see ¶ 0106; Figure 2 illustrates a pixel having a second capacitor C2 arranged between transistors T2 and T3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 with Kim 2 to teach the compensation capacitor is located inside a pixel.  The suggestion/motivation would have been in order to compensate for change in the voltage level of the current scan signal (see ¶ 0106).
As to Claim 2, Kim 1 and Kim 2 depending on Claim 1, Kim 2 teaches wherein the pixel comprises: a plurality of transistors, and the compensation capacitor is located between two adjacent transistors of the plurality of transistors (Figure 2 illustrates a pixel having a second capacitor C2 arranged between transistors T2 and T3).  
As to Claim 3, Kim 1 and Kim 2 depending on Claim 2, Kim 2 teaches wherein in a direction perpendicular to a plane of the display panel, the compensation capacitor does not overlap with gates of the plurality of transistors (Figure 2 illustrates second capacitor C2 does not overlap with any of the gate electrodes G1-G4). 
As to Claim 4, Kim 1 and Kim 2 depending on Claim 1, Kim 1 teaches wherein each of the scan signal lines connected with the plurality of rows of pixels in the second display area is connected with a compensation capacitor (in order to compensate for a difference in load value between scan lines in a first pixel region PXA1 and a second pixel region PXA2...the dummy unit DMP1 may be provided in a second peripheral region PPA2 corresponding to the second pixel region PXA2 , see ¶ 0241; dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Fig. 15).  
As to Claim 5, Kim 1 and Kim 2 depending on Claim 1, Kim 1 teaches wherein each of the scan signal lines in the second display area is connected with a plurality of compensation capacitors (in order to compensate for a difference in load value between scan lines in a first pixel region PXA1 and a second pixel region PXA2...the dummy unit DMP1 may be provided in a second peripheral region PPA2 corresponding to the second pixel region PXA2 , see ¶ 0241; dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Fig. 15), and the plurality of compensation capacitors correspond in one-to-one correspondence to a plurality of pixels connected to each of the scan signal lines (dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Fig. 15 illustrates DMP12 connected to a row of pixels PX2 in second display region PXA2).  
As to Claim 13, Kim 1 and Kim 2 depending on Claim 1, Kim 1 teaches wherein the scan signal line is a gate signal line (The first pixels PXL1 may be connected to first scan lines S11 to S1n, see ¶ 0133).  
As to Claim 16, Kim 1 and Kim 2 depending on Claim 1, Kim 1 teaches wherein the second display area is divided into a first sub-area and a second sub-area; and a part of pixels in each row of pixels in the second display area are located in the first sub-area, and another part of the pixels in each row of pixels are located in the second sub-area (the first to third regions A1, A2 and A3 may include pixel regions PXA1, PXA2 and PXA3, see ¶ 0089; Figure 15 illustrates PXA2 and PXA3 [first and second sub-areas]); and the display panel further comprises a notch-shaped area by which the first sub-area is spaced from the second sub-area (Figure 15 illustrates an opening [notch-shaped area] between regions PXA2 and PXA3).  
As to Claim 17, Kim 1 and Kim 2 depending on Claim 16, Kim 1 teaches wherein the notch-shaped area is a transparent display area (Figure 15 illustrates an opening [notch-shaped area] between regions PXA2 and PXA3).  
As to Claim 18, Kim 1 and Kim 2 depending on Claim 16, Kim 1 teaches wherein scan signal lines in the first sub-area, and scan signal lines in the second sub-area are disconnected from each other in the notch-shaped area  (dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Figure 15 illustrates an opening [notch-shaped area] between regions PXA2 and PXA3).  
As to Claim 20, Kim 1 teaches a display device, comprising: a display panel, comprising: a display area comprising: a plurality of rows of pixels, and scan signal lines connected with the plurality of rows of pixels (display having a substrate SUB, see ¶ 0080; the substrate SUB includes a plurality of regions, see ¶ 0081; the first to third regions A1, A2 and A3 may include pixel regions PXA1, PXA2 and PXA3...the pixel regions PXA are regions in which pixels PXL for displaying images are located, see ¶ 0085; The first pixels PXL1 are located in the first pixel region PXA1. The first pixels PXL1 may be connected to first scan lines S11 to S1n...The second pixels PL2 are located in the second pixel region PXA2. The second pixels PXL2 are connected to second scan lines S21 and S22...The third pixels PXL3 are located in the third pixel region PXA3 defined by third scan lines S31 and S32, see ¶ 0133-0134, 0136), wherein: 
the display area comprises: a first display area and a second display area, and a number of pixels in a row of pixels in the second display area is smaller than a number of pixels in a row of pixels in the first display area (The second region A2 may have a smaller area than the first region A1. The second region A2 may include a second pixel region PXA2...the second pixel region PXA2 [second display area] may have a second width W2 that is smaller than a first width W1 of the first region A1. The second pixel region PXA2 may have a length L2 that is smaller than a first length L1 of the first region A1, see ¶ 0094-0095; in the second region A2 and the third region A3, the number of second pixels PXL2 and third pixels PXL3 may be changed depending on rows...The number of second pixels PXL2 and third pixels PXL3, which are arranged on the row, may be decreased as the length of the row is shortened, see ¶ 0109. Figure 1 illustrates a second display area, PXA2, having a smaller number of pixels than a first display area, PXA1); and 
in the second display area: at least one of the scan signal lines connected with the plurality of rows of pixels is connected with a compensation capacitor (in order to compensate for a difference in load value between scan lines in a first pixel region PXA1 and a second pixel region PXA2...the dummy unit DMP1 may be provided in a second peripheral region PPA2 corresponding to the second pixel region PXA2 , see ¶ 0241; dummy unit DMP1 or DMP1′ [compensation capacitor]...may be provided to a region corresponding to the end portions of the second scan lines S2i-1, S2i, S2p-1, S2p, S2k-1, and S2k [scan signal lines], see ¶ 0266; Fig. 15), 
Kim 1 does not expressly disclose wherein the compensation capacitor is located inside a pixel.  
Kim 2 teaches wherein the compensation capacitor is located inside a pixel (purpose of the second capacitor C2 is to compensate for a drop in the voltage in the display device 1000 and the second capacitor C2 is formed between the first capacitor electrode CE1 of the first capacitor C1 and the second scan line SCn...the second capacitor C2 compensates for changes in the voltage level of the current scan signal, see ¶ 0106; Figure 2 illustrates a pixel having a second capacitor C2 arranged between transistors T2 and T3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 with Kim 2 to teach the compensation capacitor is located inside a pixel.  The suggestion/motivation would have been in order to compensate for change in the voltage level of the current scan signal (see ¶ 0106).
Claims 6-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0005585 to Kim et al (“Kim 1”) in view of U.S. Patent Publication 2020/0106033 to Kim et al (“Kim 2”) in further view of U.S. Patent Publication 2017/0249896 to Kim et al (“Kim 3”).
As to Claim 6, Kim 1 and Kim 2 depending on Claim 1, Kim 1 and Kim 2 do not expressly disclose wherein the compensation capacitor comprises: a first terminal and a second terminal, the first terminal being structured integral to the scan signal line; and the second terminal being connected with a first potential signal line.  Kim 3 teaches wherein the compensation capacitor comprises: a first terminal and a second terminal, the first terminal being structured integral to the scan signal line (dummy units DM1, DM2, DM3, and DM4 may include a first dummy pattern DM1, a second dummy pattern DM2, a third dummy pattern DM3, and a fourth dummy pattern DM4 respectively overlapping with an (i−1)th second scan line S2i−1, an ith second scan line S2i, an (i+1)th second scan line S2i+1, and the second light emitting control line E2i, among the second scan lines S2i−1, S2i and S2i+1, see ¶ 0190); and the second terminal being connected with a first potential signal line (dummy units DM1, DM2, DM3, and DM4 may be connected to the power line PL, see ¶ 0189).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 and Kim 2 with Kim 3 to teach the compensation capacitor comprises: a first terminal and a second terminal, the first terminal being structured integral to the scan signal line; and the second terminal being connected with a first potential signal line. The suggestion/motivation would have been in order to compensate for the difference between the load values of the scan lines in accordance with the pixel regions (see ¶ 0188).
As to Claim 7, Kim 1, Kim 2 and Kim 3 depending on Claim 6, Kim 3 teaches wherein the first potential signal line is one of: a power source voltage signal line, a reference signal line, and a common voltage signal line (dummy units DM1, DM2, DM3, and DM4 may be connected to the power line PL [power source voltage line], see ¶ 0189).  
As to Claim 8, Kim 1 and Kim 2 depending on Claim 1, Kim 1 and Kim 2 do not expressly disclose wherein the scan signal line comprises: a first scan signal line, a second scan signal line, and a light-emission control scan line. Kim 3 teaches wherein the scan signal line comprises: a first scan signal line, a second scan signal line, and a light-emission control scan line (dummy units DM1, DM2, DM3, and DM4 may include a first dummy pattern DM1, a second dummy pattern DM2, a third dummy pattern DM3, and a fourth dummy pattern DM4 respectively overlapping with an (i−1)th second scan line S2i−1 [first scan signal line], an ith second scan line S2i [second scan signal line], an (i+1)th second scan line S2i+1, and the second light emitting control line E2i [light emission control scan line], among the second scan lines S2i−1, S2i and S2i+1, see ¶ 0190).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 and Kim 2 with Kim 3 to teach the scan signal line comprises: a first scan signal line, a second scan signal line, and a light-emission control scan line. The suggestion/motivation would have been in order to compensate for the difference between the load values of the scan lines in accordance with the pixel regions (see ¶ 0188).
As to Claim 9, Kim 1, Kim 2 and Kim 3 depending on Claim 8, Kim 3 teaches wherein in the second display area, the first scan signal line is arranged at a different layer from adjacent reference signal line, and the compensation capacitors is formed in overlapping area there between (parasitic capacitance corresponding to the hatched portion may be added by the first dummy pattern DM1. In the same manner, the second dummy patterns DM2 may be formed to be protruded from the power line PL [reference signal line] at the position that intersects the ith second scan line S2i, see ¶ 0193; Fig. 8B).  
As to Claim 10, Kim 1, Kim 2 and Kim 3 depending on Claim 8, Kim 3 teaches wherein in the second display area, the second scan signal line is arranged at a different layer from adjacent power source voltage signal line, and the compensation capacitors is formed in overlapping area there between (parasitic capacitance corresponding to the hatched portion may be added by the first dummy pattern DM1. In the same manner, the second dummy patterns DM2 may be formed to be protruded from the power line PL [reference signal line] at the position that intersects the ith second scan line S2i, see ¶ 0193; Fig. 8B).  
As to Claim 11, Kim 1, Kim 2 and Kim 3 depending on Claim 8, Kim 3 teaches wherein in the second display area, the light-emission control scan line is arranged at a different layer from adjacent power source voltage signal line, and the compensation capacitors is formed in overlapping area there between (dummy units DM1, DM2, DM3, and DM4 may be integrally formed with the power line PL [power source voltage signal line] and provided in an region in which...the second light emitting control line E2i and the power line PL, see ¶ 0191; Fig. 8B illustrates dummy unit DM4 arranged in an overlapping area between second light emitting control line E2i and the power line PL).  
As to Claim 12, Kim 1, Kim 2 and Kim 3 depending on Claim 8, Kim 3 teaches wherein each pixel comprises: at least a first switch transistor, an initialization transistor, a second switch transistor, and a driving transistor (fifth transistor T5 [second switch transistor], see ¶ 0118; first transistor T1...may be a driving transistor, see ¶ 0119; third transistor T3 [first switch transistor], see ¶ 0120; fourth transistor T4 [initialization transistor] may be connected to...the reset power Vinit, see ¶ 0121; Fig. 5); and the initialization transistor has a gate connected with the first scan signal line (a gate electrode of the fourth transistor T4 may be connected to the (i-1)th first scan line S1i-1 [first scan signal line], see ¶ 0121; Fig. 5); the first switch transistor has a gate connected with the second scan signal line (a gate electrode of the third transistor T3 may be connected to the ith first scan line S1i [second scan signal line], see ¶ 0120; Fig. 5); the second switch transistor has a gate connected with the light-emission control scan line (a gate electrode of the fifth transistor T5 [second switch transistor] may be connected to the ith first emitting control line E1i [light emission control scan line], see ¶ 0118; Fig. 5); the driving transistor has a gate connected with a second electrode of the initialization transistor (a gate electrode of the first transistor T1 may be connected to the first node N1, see ¶ 0119; the fourth transistor T4 [initialization transistor] may be connected to the first node N1 and the reset power Vint, see ¶ 0121; Fig. 5), a first electrode connected respectively with a second electrode of the first switch transistor (a gate electrode of the first transistor T1 may be connected to the first node N1, see ¶ 0119; the third transistor T3 [first switch transistor] may be connected to the second electrode of the first transistor T1 and the first node N1, see ¶ 0120), and a second electrode of the second switch transistor (a first electrode of the first transistor T1, which may be a driving transistor, may be connected to the first power supply ELVDD line via the fifth transistor T5 [second switch transistor], see ¶ 0119) and a second electrode connected with an organic light-emitting diode (a first electrode of the first transistor T1, which may be a driving transistor, may be connected to...a second electrode may be connected to the anode of the OLED, see ¶ 0119).  
As to Claim 14, Kim 1 and Kim 2 depending on Claim 13, Kim 1 and Kim 2 do not expressly disclose wherein in the second display area, the gate signal line is arranged at a different layer from adjacent common voltage signal line, and the compensation capacitors is formed in overlapping area there between.  Kim 3 teaches wherein in the second display area, the gate signal line is arranged at a different layer from adjacent common voltage signal line, and the compensation capacitors is formed in overlapping area there between (parasitic capacitance corresponding to the hatched portion may be added by the first dummy pattern DM1. In the same manner, the second dummy patterns DM2 may be formed to be protruded from the power line PL [common voltage signal line] at the position that intersects the ith second scan line S2i, see ¶ 0193; Fig. 8B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 and Kim 2 with Kim 3 to teach wherein in the second display area, the gate signal line is arranged at a different layer from adjacent common voltage signal line, and the compensation capacitors is formed in overlapping area there between. The suggestion/motivation would have been in order to compensate for the difference between the load values of the scan lines in accordance with the pixel regions (see ¶ 0188).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0005585 to Kim et al (“Kim 1”) in view of U.S. Patent Publication 2020/0106033 to Kim et al (“Kim 2”) in further view of U.S. Patent Publication 2017/0249896 to Kim et al (“Kim 3”) and in further view of U.S. Patent 7,133,034 to Park et al (“Park”).
As to Claim 15, Kim 1, Kim 2 and Kim 3 depending on Claim 14, Kim 1, Kim 2 and Kim 3 does not expressly disclose wherein each pixel comprises at least a pixel switch, a pixel electrode, and a common electrode; and the pixel switch has a gate connected with the gate signal line, and a second electrode connected with the pixel electrode; and the common electrode is connected with the common voltage signal line. Park teaches wherein each pixel comprises at least a pixel switch (TFT, see Col. 2, lines 63-65; Fig. 1), a pixel electrode (pixel electrode; Fig. 1), and a common electrode (common electrode, see Col. 2, fines 63-65: Fig. 1); and the pixel switch has a gate connected with the gate signal line, and a second electrode connected with the pixel electrode (plurality of TFTs each of which having a gate electrode connected to the gale line, see Col. 1, lines 58-60; pixel electrode connected to a drain electrode of the TFT, see Col. 1, fines 61-62); and the common electrode is connected with the common voltage signal line (common electrode supplying a common voltage, see Col. 1, fines 62-63). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1, Kim 2 and Kim 3 with Park to teach wherein each pixel comprises at least a pixel switch, a pixel electrode, and a common electrode; and the pixel switch has a gate connected with the gate signal line, and a second electrode connected with the pixel electrode; and the common electrode is connected with the common voltage signal line. The suggestion/motivation would have been in order to compensate for gate-on signal delay due to capacitance of gate line without unnecessarily affecting the LCD panel characteristics (see Col. 1, lines 14-15).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0005585 to Kim et al (“Kim 1”) in view of U.S. Patent Publication 2020/0106033 to Kim et al (“Kim 2”) in further view of U.S. Patent Publication 2017/0249906 to Noh et al (“Noh”).
As to Claim 19, Kim 1 and Kim 2 depending on Claim 16, Kim 1 and Kim 2 do not expressly disclose wherein scan signal lines in the first sub-area, and scan signal lines in the second sub-area are connected with each other in the notch-shaped area. Noh teaches wherein scan signal lines in the first sub-area, and scan signal lines in the second sub-area are connected with each other in the notch-shaped area (first area pixel rows MPR [first sub-area] and second area pixel rows SPR [second sub-area] are separated by opening pattern OP [notch-shaped area] where the scan lines may be located in the opening pattern OP, see ¶ 0057-0058; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim 1 and Kim 2 with Noh to teach scan signal lines in the first sub-area, and scan signal lines in the second sub-area are connected with each other in the notch-shaped area. The suggestion/motivation would have been in order to dispose the scan driver at one side of the display panel (see ¶ 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694